 UNITED STATES POSTAL SERVICE607United States Postal Service and National Alliance ofPostal and Federal Employees,Local 912 and LocalNo. 3, National Association of Post Office MailHandlers, Watchmen,Messengers and Group Lead-ers, Division of the Laborers'International Union ofNorth America,AFL-CIO. Case 14-CA-6608 (P)August 17, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS KENNEDYAND PENELLOOn February28, 1973,Administrative Law JudgeJames M. Fitzpatrick issued the attached Decision inthis proceeding.Thereafter,Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, asamended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand finds merit in certain of Respondent's exceptions.Accordingly,we have decided to affirm the rulings,and conclusions of the Administrative Law Judgeonly tothe extent consistent herewith.The Administrative Law Judge concluded that Re-spondent,Postal Service,through its participation inthe Vending Committee violated Section 8(a)(2) and(1) of the Actby giving money to Mail Handlers toassist its sponsorship of a mail handler craft picnic.Thispicnic was sponsored at a time when the Charg-ing Party,Alliance,had a representation petitionpending for a unit of employees represented by MailHandlers and the Administrative Law Judge thusconcluded that by its conduct Respondent unlawfullyassistedMail Handlers.Respondent excepts to theseconclusions, and we find merit in the exceptions.The particular post offices involved in the disputeherein are located in the St.Louis metropolitan area.In 1968 Respondent signed an agreement with theseven unions enjoying"exclusive recognition" withthe Post Office Department, its predecessor. Theseseven unions are members of the St.Louis PostalEmployees Service Committee, or Vending Commit-tee. This committee has been in existence since 1958,and is set up to promote the welfare and recreationalactivities of all the employees.The committee voteson what types of employee activities it will sponsorand, after the decision is made,moneyis provided bythe committee for the particular function.The Postmaster is a member of this committee.However,his alternate,Staff Assistant Robert Ham-monds, actively represents him on the committee.Hammonds votes in case a tie vote is registered. Fur-ther, he signs the check and, at times when the com-mittee is not meeting, requests for appropriations aremade directly to him. There is also evidence that heapproves requests for funds on his own at times.In 1968 and again in 1969 the Vending Committeesponsored all-employee picnics. Each of these picnicsturned into a "fiasco." Equipment bought for the pic-nic by the committee was stolen and the grounds forthe picnics were left in an unsatisfactory condition.Following these two unsuccessful attempts at fundingall-employee picnics, the Vending Committee, in No-vember 1970, voted to adopt a policy of sponsoringPost Office-wide picnics only on a craft basis. Thesewere to be open to all employees in a particular craftregardless of the union to which they belonged. Thecommittee voted to spend $1 per person.Alliance, which is not a member of the committee,made three requests for money from the committee.In August 1971, before the representation petitionwas filed, it requested money from Hammonds for anall-employee craft picnic which he denied, stating thattheAlliance did not enjoy "exclusive recognition"with the Postal Service. In November 1971, Alliancerequested money to set up a program for the youth ofall Postal Service employees. Hammonds denied thisrequest on the ground that the proposed program didnot benefit the children of all employees. Also, in July1972, a request was made for money for a picnicwhich was denied by the committee due to a lack offunds.In October 1971, the Mail Handlers made a requestfor funds for an all-employee craft picnic, as outlinedby the November 1970 committee decision. This re-quest was accepted, and $740 was given to the MailHandlers to help sponsor its picnic. The Administra-tive Law Judge found that the Vending Committeeand the Postal Service were engaged in a joint endeav-or and that the Postal Service by its action through thecommittee in funding the Mail Handlers picnic hadviolated Section 8(a)(2) and (1) of the Act.We disagree. Assuming,arguendo,that the PostalService and the Vending Committee were engaged ina joint endeavor, we find that the type of assistancegiven the Mail Handlers does not constitute a viola-tion of Section 8(a)(2). In the past the Vending Com-mittee directly sponsored all-employee picnics but inNovember 1970 it decided to hold such events on amore limited craft basis. The Mail Handlers Novem-ber 1971 picnic at issue was one of several similarsocial events held by various craft unions that year forall employees of their respective crafts, regardless ofunion affiliation. The only distinguishing feature ofthe instant picnic is that at the time it was held Alli-205 NLRB No. 97 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDance had a representation petition pending for a unitof mail handlers then represented by the Mail Han-dlers.We cannot agree that because the picnic mighthave possessed "inherent promotional advantages fortheMail Handlers," much like those enjoyed by anyincumbent, Respondent violated the Act by partici-pating in the committee's use of the Mail Handlers asa conduit for sponsoring a mail handlers' picnic.There is no evidence whatsoever that Mail Handlersengaged in any union activity at the picnic or other-wise sought to gain partisan advantage by its sponsor-ship of the picnic.This case is distinguishable fromWyco Metal Prod-ucts,183 NLRB 901, cited by the Administrative LawJudge. There, the employer engaged in a series of actswhich clearly showed its preference for the indepen-dent union, including circulating a petition favoringthe independent, conducting employee on-the-clockmeetings in support of the independent, and prema-turely extending the contract. Here, no such conductoccurred. The Administrative Law Judge supportedhis finding by noting that two Alliance requests forfunds were refused by the Vending Committee. How-ever, the request for funds to hold a picnic in August1971 preceded the filing of Alliance's petition andthere is no allegation that denial of moneys to supportan Alliance-sponsored youth program constituted un-lawful assistance. Finally, unlike the more conven-tional case of this type, there is no evidence thatVending Committee funds were used to defray theoperating expenses of the Mail Handlers. SeeUtradCorp.,185 NLRB 434;Tuscarora Plastics Corp.,167NLRB 1059;Coca-Cola Bottling Co.,142 NLRB 1030.Accordingly, as we have found that Respondentdid not violate Section 8(a)(2) and (1) of the Act, weshall dismiss the complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Administrative Law Judge: Thisproceeding under Section 10(b) of the National Labor Rela-tions Act, as amended 29 U.S.C., Sec. 151,et seq.(hereincalled the NLRA), apses from charges filed January 3, 1973,by the National Alliance of Postal and Federal Employees,Local 912 (herein called Alliance), charging the UnitedStates Postal Service (herein called Postal Service or Re-spondent) with unfair labor practices within the meaning ofthe NLRA and the Postal Reorganizational Act, 39 U.S.C.,Sec. 101,et seq.(herein called PRA). Based on these chargesa complaint by the General Counsel of the National LaborRelations Board (herein called the Board) on behalf of theBoard was issued by the Regional Director for the Board'sRegion 14 on September 21, 1972 (and amended on October6, 1972), alleging that the Postal Service had committedunfair labor practices in violation of Section 8(a)(2) and (1)of the NLRA and within the meaning of the PRA. ThePostal Service filed an answer admitting that the chargeswere filed and served and that the Board has jurisdicitonover the Postal Service by virture of Section 1209 of thePRA, but denying all other allegations and denying that ithad committed unfair labor practices. The issues posed are(1) whether the Board hasjurisdiction of the subject matteralleged to be an unfair unfair practice (I find it does); (2)whether this proceeding is barred by Section 10(b) of theNLRA (I find it is not); (3) whether Alliance and MailHandlers are labor organizations within the meaning of theNLRA (I find they are); (4) whether assistance has beengivenMail Handlers (I find it has), and (5) whether thePostal Service bears responsibility for such assistance (I finditdoes). The matter was tried before me at the St. Louis,Missouri, on November 13 and 14, 1972.Upon the entire record, including my observation of thewitnesses and consideration of the briefs filed by the Gener-alCounsel and the Postal Service, I make the following:FINDINGS OF FACTIJURISDICTIONThe postal facilities operated by the Postal service whichare involved in this proceeding are located in the metropoli-tan area of St. Louis, Missouri. The complaint alleges, theanswer admits, and I find that the Board has jurisdiction byvirture of Section 1209(a) of the PRA.The question whether the Board has jurisdiction of thesubject matter and the impact of Section 10(b) of the NLRAare discussed later herein.IITHE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges that Alliance, the Charging Party,and Local No. 3, National Association of Post Office MailHandlers, Watchmen, Messengers and Group Leaders, Di-vision of Laborers' International Union of North America,AFL-CIO (party in interest and herein called Mail Han-dlers), are both labor organizations within the meaning ofSection 2(5) of the NLRA. The Postal Service denies theallegation, admitting only that Mail Handlers is a labororganization, and Alliance a contemplated labor organiza-tion, within the meaning of Section 1203 of the PRA.The record as a whole indicates that both organizationsadmit to membership St. Louis postal employees who par-ticipate in the organization, and that both exist for the pur-pose, in whole or in part, of dealing with the Postal Serviceconcerning employee rights. Alliance is an affiliated local oftheNational Alliance of Postal and Federal Employees UNITED STATES POSTAL SERVICE609which has been in existence since 1913.Mail Handlers is anaffiliated local of the National Post Office Mail Handlers,Watchmen, Messenger and Group Leaders, Divisionof La-borers' International Union of North America,AFL-CIO.Both of these national organizations are labor organizationswithin the meaningof the NLRA.SeeUnited States PostalService, et al.,200 NLRB No. 162.Mail Handlers,a craft union represents employees in themail handlers craft at the St. Louis facility. The membershipof Alliance is not limited as to craft. On August 23, 1971,Alliance, pursuant to Section 9(c) of the NLRA and Section1203 of the PRA filed with the Board a petition (Case 14-RC-6825(P) ), which is still pending,seeking certification asthe representative of employees in a unit consisting of allmail handlers at the St.Louis facility, excluding office cleri-cals, professionals,guards and supervisors.Mail Handlerswas named therein as the recognized bargaining agent hav-ing a representative interest in that unit.In the circumstances I find that Alliance and Mail Han-dlers are labor organizations within the meaning of Section2(5) and 8(a)(2) and (1) of the NLRA.At the hearing,and again in its brief,Respondent object-ed to inclusion in the record of Charging Party Exhibits 1and 2. These are a complaint and an amendment theretoissued in another Board proceeding in which Alliance filedthe charges.I adhere to my ruling overruling Respondent'sobjection.Although these pleadings are of minimal value inthe present case,they go to show some actions(the filing ofBoard charges) taken by Alliance and bear upon the con-tested issue of its status as a labor organization under theNLRA.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. TheVending Committee1.Operation of the CommitteeThe present matter involves the St.LouisPostal Employ-ees Service Committee,commonly known as the VendingCommittee.Itwas first established in the St.Louis postalfacilities in 1958 foi the purpose of promoting the welfareand recreational activities of all postal employees and withthe limitation that none of its profits should inure to thebenefit of any single person or group.Its principal incomehas been the profits from the operation in the postal facili-ties of vending machines which are patronizedchiefly bypostal employees and in some locations by the public aswell. It also receives income from interest on deposits insavings institutions of accumulated profits. Its operationsare substantial.Thuson July1, 1970, it began its fiscal yearwith a fund balanceover $74,000. During the year it re-ceived almost$58,000($53,000 of it from vending ma-chines)and disbursed over $83,000. The fiscal year endedwith a fund balance of over $48,000. The next fiscal yearreceipts amounted to over $61,000 ($56,000 from vendingmachines),and it disbursed in excessof $77,000. At the endof that fiscal year the fund balance was over $32,000.2.Composition of the Vending CommitteeDuring the period of time involved in the present mattermembership on the Vending Committee has consisted ofdelegates from local craft unions representing postal em-ployees, including mail handlers, letter carriers, clerks, mo-tor vehicle employees, special delivery employees, andmaintenance and mechanical employees, and a delegatefrom the postal supervisors. The postmaster isex officochairman of the Committee. In practice he has not beenpersonally active on the Committee but actedinsteadthrough his personal representative, Staff Assistant RobertHammonds.The Vending Committee as it now exists is at least in partthe product of voluntary bargaining between Respondentand postal craft unions.In 1968 the Post Office departmentand again in 1971 the Postal Service (its successor) enteredinto national collective-bargaining agreements with sevennational craft unions, affiliated locals of which representemployees at the St. Louis facility.' Pursuant to the 1968agreement the local craft unions holding"exclusive recogni-tion" designated their representatives on the Vending Com-mittee. The Postmaster appointed those designees withoutexercise of discretion.The 1971agreement did not alter themakeup of the Committee and it continues in the same formto the present time.Alliance has never had representationon the Committee, membership being limited todelegatesfrom the craft unions (including Mail Handlers), the super-visors group, and the Postmaster.In committee deliberations each representative exercisesone vote. Neither the Postmaster nor his representativevotes except for the purpose of breaking a tie.Regular meetings of the Committee have been held quar-terly,with additional special meetings being called fromtime to time. All meetings have been on postal premises andparticipants have been "on the clock" duringthe meetings.3.The day-to-day authorityof HammondsBetween meetings Hammonds has been the conduit forcommunications between the Committee and those wishingto deal with it and, within the limits of established commit-tee policy, has acted for the Committee. From the record asa whole it is apparent that he exercises considerable authon-ty, including taking action in some matters without specificconsultation with the Committee.All checks are signed by the Committeetreasurer andcountersigned by the Postmaster or his representative(Hammonds). Location of the vending machines in postalfacilities is controlled by the Postmaster.iThese national organizations are the National Association of Letter Car-riers,AFL-CIO, the National Association of Post Office and General Serv-icesMaintenance Employees,AFL-CIO,The National Association of PostOfficeMail Handlers,Watchmen,Messengers and Group Leaders, AFL-CIO, The National Association of Special Delivery Messengers, AFL-CIO,The National Federation of Federation of Post Office Motor Vehicle Em-ployees,AFL-CIO,the National Rural Letter Carriers Association,and theUnited Federation of Postal Clerks,AFL-CIO 610DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Finding regarding the participation of thePostal ServiceOverall it is fair to say that in the Vending Committee thePostal Service with the craft union and the supervisors areengaged in a point endeavor which generates and disposesof substantial sums of money. It is apparent that the Post-master through hisalter ego,Hammonds, has participatedin committee deliberations on overall policy matters as wellas on specific questions even though he ordinarily has notvoted. In addition Hammonds has exercised a special func-tion in carrying out committee decisions and policy, partic-ularly during the interims between meetings. The activitiesof the Committee thus were carried on, not only with theapproval and acquiescences of the Postal Service, but withits substantial participation. No party here disputes that inhis committee activities Hammonds was the stand-in for thePostmaster and acted within the limits of his authority.Inasmuch as he and the Postmaster acted for the PostalService, the Vending Committee activities in which theyparticipated are attributable to the Postal Service.See Inter-nationalAssociation of Machinists, Tool and Die MakersLodge No 35 v. N.L.R.B.,311U.S. 72, 80;Lake ButlerApparel Company,158 NLRB 863, 873-874.B. Projects Financially Supported by theVending CommitteeA declared policy of the Vending Committee is to expendfunds for the benefit of all St. Louis postal employees. Inpractice funds have been used to support a variety of pro-jects and events. Heavy emphasis has been placed on parti-cipation sports as well as on tickets for spectator sports.Various health related services for employees have beenfunded, including ambulance service, hospital televisionrentals, flu innoculations, and a flower fund. The Commit-tee provides a check-cashing service for employees. It alsohas funded programs for incentive awards, a watch for retir-ing employees, and a safe driving award. It has paid forChristmas decorations in post offices.Financially supported social events have included cardplaying tournaments, parties for summer aids, a banquethonoring the civil servant of the year, and, until 1969, anannual summer picnic of all postal employees.In 1968 this annual picnic turned into a fiasco. The 1969picnic was an unfortunate repeat performance. As a resultthe Vending Committee decidedat itsNovember 10, 1970,meeting to abandon support for an across-the-board picnicand in the future to fund more limited affairs to be held foreach craft and open to employees in such craft. Funding foreach such craft affair was to be in the amount of $1 for eachperson employed in that craft.Thereafter various unions represented on the Committeemade requests for supporting funds for affairs sponsored bythem. During the fiscal year ending June 30, 1971, the Com-mittee disbursed $858 for such functions. In the next fiscalyear it spent $1,949. On March 9, 1971, the Committeeawarded $344 to the Postal Supervisors for " ... its regularInstallation Dinner and Dance." On March 16, 1971, $316was awarded to the Maintenance Union "for MaintenanceEmployees Party." On November 19, 1971, $740 was award-ed to the Mail Handlers for an indoor craft picnic. OnNovember 23, 1971, the Letter Carriers requested an allot-ment of $2,106, "to be used at the Craft's discretion for anaffair."Minutes of Committee meetings do not reflect that theCommittee itself considered any of theserequests.The MailHandlers' request was addressed to Hammonds. As a resulthe and the committee treasurer issued a committee checkfor the amount requested payable to the Mail Handlers.The Mail Handlers indoor picnic was held November 29,1971.While it made clear that it was open to all employeesin the craft, whether members of the Mail Handlers Unionor not, it is apparent both from announcements of the MailHandlers Union and of the Postmaster that it was a union-sponsored affair put on with Vending Committee funds forthe benefit of employees in the craft. Thus the Mail Han-dlers announced that, "Local # 3 ... has designated theday of November 29, 1971 as the date on which `indoorpicnic' will be given for the benefit of the 700 plus membersof the mail handler craft group of the St. Louis office." TheUnion also stated that "Local officials will be on duty at alltimes. Our purpose is to see that all have a nice time, freeof any charges." At the request of the Mail Handlers thePostmaster posted on the bulletin boards over his signaturean announcementwhich in part read: "The Mail Handlers'Union announces and invites all mail handler craft employ-ees to attend the St. Louis office Mail Handlers' IndoorPicnic . . . underwritten by the: St. Louis Postal EmployeesService Committee Fund (Vending Committee)."The Postal Service argues that on these facts the Boardlacks jurisdiction of the subject matter of the allegedly un-lawful assistance to the Mail Handlers and moves for dis-missal of the entire cause. I deny the motion. While it is truethat the Vending Committee's policy decision on November10, 1970, to fund craft affairs was made long before July 1,1971, the effective date of Board jurisdiction over the PostalService, or the commencement of the 10(b) period under theNLRA, that decision merely provides background explana-tory of the actual request for funds and transmittal of themto the Mail Handlers in November 1971. These "operativefacts" constitute the cause of action here and they occurredwell after the effective date of Board jurisdiction.UnitedPostal Service,200 NLRB No. 56, cited by Respondent, isclearly distinguishable in this regard. Similarly the events inNovember 1971 were within the allowable period underSection 10(b) of the NLRA. A finding that they constitutea violation of Section 8(a)(2) and (1) of the NLRA wouldnot be " ... inescapably grounded on events predating thelimitationsperiod. . . ... SeeLocal Lodge No. 1424 Interna-tional Association of Machinists, AFL-CIO (Bryan Mfg. Co.)v.N.L.R.B.,362 U.S. 411, 422 (1960). Accordingly, thisproceeding is not barred by Section 10(b).It is obvious that the indoor picnic possessed inherentpromotional advantages for the Mail Handlers at a timewhen Alliance had pending with the Boarda representationpetitiorn relating to the same employees who were invitedto the picnic.' It is, and was obvious also, that the entirearrangement had the blessing of the Postmaster, as well asthe financial support of the Vending Committee in which2The picnic was held November29, 1971 TheAlliance petition had beenfiled the previousAugust 23 UNITED STATES POSTAL SERVICEHammonds was an active participant. The Board has longheld that in these circumstances such a leg-up by an employ-er to a union is an unfair labor practice within the meaningof Section 8(a)(2) and (1) of the NLRA.Wyco Metal Prod-ucts,183 NLRB 901; cf.Peyton Packing Co., Inc.,32 NLRB595, 603. I so find. I deem it immaterial that the record herecontains no specific evidence of the appropriateness of theunit for which Alliance seeks certification. No contention ismade that the unit is inappropriate. Mail Handlers is cur-rently recognized as the representative of the same employ-ees. Alliance is seeking to represent. In the circumstances Isee no unit issue.C. Denial of Funds to Alliance1.The 1971 Alliance picnicEach summer Alliance holds its annual picnic. Plans forthe 1971 picnic were made by its entertainment committeeworking with Second Vice President Kathryn Holland. Inearly August she and Will Rogers, a member of the enter-tainment committee, acting for Alliance, verbally requestedof Hammonds that financial support for the picnic be givenby the Vending Committee. Holland made it clear that thepicnic was to be open to all employees.Hammonds toldthem that Alliance was not eligible to receive assistancebecause it did not enjoy exclusive recognition from the Post-al Service as an employee representative. He thus rejectedthe request without submitting it to the Vending Committee,basing his judgment,not on the nature of the affair to beheld, but on the status of the promoting organization.Parts of the record suggest a credibility conflict betweenHammonds on the one hand,and Holland and Rogers onthe other, as to whether any such request in fact was madein August 1971. Examination of Hammonds' entire testimo-ny on the subject, however, reveals that he had no recollec-tion regarding the subject. Holland and Rogers, both ofwhom were forthright in their demeanor, testified to affir-mative facts and corroborate each other. I credit their ac-count.The record does not reveal precisely when this requestwas made other than to place it in early August 1971. Therepresentation petition of Alliance was filed on August 23.This obviously was not early August. In the circumstancesI infer that the verbal request by Holland and Rogers inAugust 1971 was made prior to the time that Alliance filedits petition. Accordingly, Hammonds' denial of the requestwas not at a time during which Alliance had a pendingpetition. The Alliance picnic was eventually held, but with-out benefit of funding from the Vending Committee.2. The Alliance youth programIn early November 1971, Holland and Rogers again ap-proached Hammonds seeking Vending Committee financ-ing for an Alliance project. On this occasion they requestedmoney for a party to launch a youth program. According toHolland the benefits of the program were not limited toyouth connected with members of Alliance. In any caseHammonds told them to put the request in writing. Thefollowing week Rogers prepared a request letter describing611the purpose of the program. Although he erroneously ad-dressed the letter to Robert Hamilton instead of RobertHammonds, Hammonds received the letter and in a tele-phone conversation with Rogers 2 or 3 days later acknowl-edged receipt. In this telephone conversation Hammondsalso advised Rogers that the youth program could not befunded because it would not include the children of allpostal employees.The above finding regarding a written request is based onthe creditited testimony of Rogers partially corroborated bythe hearsay testimony of Holland. Neither the letter nor acopy thereof was offered in evidence. A subpena seeking itdirected to Respondent did not produce the original.Rogerstestified that his daughter had typed the letter together witha carbon copy which he could not locate at the time of thehearing. He reported that he had lost a number of papersin a fire. Hammonds, who described his own memory as lax,did not remember any letter or a telephone conversationwith Rogers concerning it. In the circumstances, I credit thegeneral account of Rogers that the request was made inwriting and verbally denied by Hammonds. In demeanor,Rogers appeared forthright and responsive. His accountwas partially corroborated by Holland. Although not over-whelming, this was affirmative evidence. By contrast, thetestimony of Hammonds was essentially of a negative na-ture in that he lacked a recollection of some events reportedby Rogers. He felt he would have remembered the occasionof telephoning Rogers. He felt he would have rememberedthe occasion of telephoning Rogers. And he testified, con-trary to Rogers' account, that he never called him by his firstname. Although Hammonds disagrees with Rogers' accounthe has no personal recollection of his own. Even allowingfor the possibility that Rogers may be mistaken about somedetails, his testimony is affirmative evidence that a requestwas put in writing and thereafter denied. Holland testifiedthat Hammonds said to put it in writing and that Rogers didso. She based this on Rogers' statement to her that he didand also that he told her he had gotten a reply. There is nocontrary evidence sufficient in weight to overcome the ac-count of Rogers and Holland.3.Alliance protests support of the Mail HandlersOn December 10, Alliance wrote to the chairman of theVending Committee protesting the funding of the MailHandlers' November 29 picnic on the ground that it was aclosed picnic. As chairman the Postmaster replied on De-cember 15 to the effect that the Mail Handlers' picnic wasan open affair and that financial support of it was pursuantto a Vending Committee decision in November 1970 to fundcraft affairs at the rate of $1 per employee in the craft,provided a request for funds was made prior to December31, 1971, and the affair was open to all employees in thecraft.This reply was actually drafted by Hammonds andwas never submitted to, nor acted upon by, the VendingCommittee itself.4.The 1972 Alliance picnicOn July 10, 1972, the president of Alliance madeanotherwritten request to the Vending Committeefor financial sup- 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDport of an Alliance picnic for all postal employees to be heldon July 30. On July 18, the committee considered and reject-ed the request. By letter of July 20 Hammonds advisedAlliance of the rejection stating "The decision of the com-mittee isthat funds are not available at this time to under-write this kind of event." At the hearing and in its brief,Respondent objected to this evidence because the eventswere not referred to in the pleadings. However, they formpart of the chain of events and Respondent has had ade-quate opportunity to litigate their significance. I adhere tomy ruling admitting the evidence.5.Discussion regarding the rejection of Alliance requestsAs noted earlier herein, Vending Committee policy at onetime had been to underwrite across-the-board annual pic-nics to which all employees were invited. In 1968 and againin 1969, the Committee expended in the neighborhood of$12,000 for such affairs. For subsequent years, however, itfollowed a more limited policy with respect to funding ofpicnics and parties sponsored by employee organizations.Until January 1972 the Vending Committee allowed mostrequests for funds made by such organizations except inthose cases where the requests were outside committeeguidelines. From the record as a whole it appears the com-mittee guidelines excluded affairs involving all postal em-ployees; affairs benefiting only some members of a class ofemployees; requests which were not timely made; and re-quests made at times when Committee funds were low.No exception can really be taken to the policy againstfinancial support of all-employee affairs inasmuch as thedecision to retreat from such funding was based upon ajustifiable belief that an orderly affair could not be run.The standard that requests must be made prior to Decem-ber 31, 1971, appears specious. It stems from a special Com-mittee meeting on November 10, 1970, when the decisionwas made to fund picnics on a craft basis. The decision thenwas to fund craft affairs for which requests were madebefore the end of 1971. This was simply a declaration ofwhat would be authorized in the foreseeable future andcould not reasonably be interpreted as a declaration that nosuch affair would be funded after 1971. In fact in January1972 the Committee announced that it was limiting its ex-penditures in order to keep them in line with its receipts, butat the same time it indicated that when receipts improvedthe committee would return to its earlier standards ofspending.Although the November 1971 picnic of the Mail Handlerswas open to all members of that craft, and in fact most ofthe craft affairs funded appear to have been similarly open,such was not true in everycase.Thus the Postal Supervisors'organization sought, and obtained partial reimbursementfor, the cost of its regular installation dinner and dance onFebruary 20, 1971. It appears, then, that the requirementthat an affair be open to nonmembers of the sponsoringorganization was not a standard which in every case wasinsisted upon.Itmust also be observed that the so-called guidelines,even when followed, necessarily resulted in disparate treat-ment of groups of employees. Thus, once the Vending Com-mittee launched its policy of supporting affairs sponsoredby craft organizations the benefits of funding flowed toemployees in a craft only if the recognized organization forthat employee group requested the funds. Thus inevitablycrafts such as the clerks, motor vehicle employees, and spe-cial delivery employees, whose total numbers amounted to2,000 or 3,000 employees, received none of these benefitsbecause the craft unions representing those groups made norequest for financial aid. This disparity was increased ratherthan diminished when the requests of Alliance, which in-cludes in its membership some clerks, among others, wererejected.The record as a whole indicates that there was yet anotherde factostandard in effect. Thus, although a great manyprojects, particularly sports programs, requested by individ-uals were funded, and all requests made by the craft unionsand the supervisors' organization were approved, it appearsthat financial support was not approved if the request weremade by the wrong organization. In practice organizationalfunding was limited to those requesting organizations withrepresentatives on the Vending Committee. In August 1971,thisde factocondition was effectively applied to deny sup-port of the Alliance picnic when Hammonds told Hollandand Rogers that Alliance was not eligible because it did notenjoy exclusive recognition from the Postal Service.InNovember, Hammonds, speaking for the VendingCommittee, also rejected the Alliance request on behalf ofits youth program. The stated ground then, however, wasthat the proposed program would not benefit the childrenof all employees. This might have been a nondiscriminatoryrejection if universality of benefits was a standard regularlyapplied. But that obviously was not the case. As notedabove, funding of craft affairs resulted in no benefit tomembers of other crafts in which the craft organization hadnot requested financial assistance. Also, support had al-ready been given to the Supervisors' installation dinner anddance which could not benefit nonmembers of that organi-zation.Of course Holland and Rogers testified that theyouth program was not designed exclusively for children ofAlliance members. But even if it had been, considering thedisparate effect of the Committee's policy of supportingcraft events and its support of the Postal Supervisors' affair,it appears that Hammonds simply seized upon an excuse toreject the Alliance request.As noted earlier, the final request of Alliance for financialsupport came in July 1972 and was denied on the groundsthat funds were not available at that time to underwrite thatkind of event. The record supports a finding that the Vend-ing Committee was then in a belt-tightening period, a rea-sonable enough basis for rejecting any request for funds.The emphasis on time suggests the possibility that becausethe request came subsequent to December 31, 1971, theVending Committee considered it untimely. However, theydid not specifically say so, and as found earlier herein, thesuggestion that the Committee did not intend to entertainrequests after that date is lacking in substance. The lastportion of the July 1972 rejection (that funds were not avail-able" to underwrite this kind of event") is open to the dualinference that (a) the event was disfavored because it hadthe wrong sponsor or (b) because it was to be an all-employ-ee affair. The latter was certainly a valid ground inasmuchas it was the reason why the Committee in 1970 retreated UNITED STATES POSTAL SERVICE613from the idea of an all-employee picnic. Considering thatthis statement of reasons for rejection fairly encompassestwo clearly validreasonsfor rejection, I conclude that theevidence is insufficientto establish by a preponderance thatidentity of the sponsoring organization was the true reason.Of course the failure to give assistance to Alliance hasmeaning in this caseonly as part of the context in whichassistance was given to the Mail Handlers. The claimedunfair labor practice is unlawful assistance to the Mail Han-dlers. Thus it appears that the Vending Committee on onehand denied assistance to Alliance in August and Novem-ber 1971 and on the other hand supported a picnic spon-sored by the Mail Handlers in November 1971. Thespecious reasons for rejecting the Alliance requests serve toemphasize the assistance given the Mail Handlers and rein-forces the conclusions reached earlier in this decision thatRespondent's participation in the assistance was an unfairlabor practice within the meaning of Section 8(a)(2) and (1)of the NLRA.IV THE EFFECT OF THE UNFAIRLABORPRACTICESUPON COMMERCEThe activities of the Postal Service set forthin section III,above, occurring in connection with its operations, have aclose,intimate,and substantial relation to trade, traffic, andcommerceamong the several States. Those found to beunfairlabor practices tend to lead to labor disputes burden-ing andobstructing commerce and the free flow thereof.CONCLUSIONS OF LAW1.The UnitedStatesPostal Service is subject to theNLRA and the Board'sjurisdiction. It is an employer withinthe meaningof Section 2(2), engaged in commerce withinthe meaningof Section 2(6), of the NLRA.2.The Mail Handlers and Alliance are each labor organi-zations within the meaning of Section 2(5) of the NLRA.3.The United States Postal Service by participating inVending Committeefinancialsupport of an indoor picnicsponsored by the Mail Handlers in November 1971 inter-fered with the administration of, and contributed financialand other support to, a labor organization, and interferedwith, restrained, and coerced its employees in the exerciseof rightsguaranteed in Section7 of the NLRA, therebyengaging in unfairlabor practices within the meaning ofSection 8(a)(2) and (1) of the NLRA.4.These unfair labor practices affect commerce withinthe meaningof Section 2(6) and (7) of the NLRA and area subject matter within the Board's jurisdiction.The RemedyThe Postal Service, having been found to have engagedin unfairlabor practices, should cease and desist therefrom.The complaintalleges as anunfair labor practice only thesingle eventof support to the Mail Handler's picnic. Therecord, however, demonstrates a practiceof similarconductrespecting other craft unions not party to this proceeding,and the whole context of the Postal Service's relationshipwith the Mail Handlers and these other unions reveals anemployer policy which operates to their advantage and tothe disadvantage of competing organizations like Alliance.In order to avoid an order which might appear to allowunlawful assistance to other labor organizations, it is appro-priate to order Respondent to cease and desist from unlaw-ful assistanceto the Mail Handlers or any other labororganization.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theNLRA, I hereby issue the following recommended:ORDERSThe United States Postal Service, its officersand agents,shall:1.Cease and desist from:(a) Interfering with the administration of, or contributingfinancial or other support to, Local No. 3, National Associ-ation of Post Office Mail Handlers, Watchmen,Messengersand Group Leaders, Division of the Laborers' InternationalUnion of North America, AFL-CIO, or any other labororganization.(b) In any like or related manner, unlawfully assisting alabor organization, or interfering with, restraining, or coerc-ing employees in the exercise of rights guaranteedin Section7 of the National Labor Relations Act, as amended.2.Take the following affirmative action necessary to ef-fectuate the policies of the National Labor Relations Act:(a)Post at its St. Louis, Missouri, installations copies ofthe attached notice marked "Appendix."4 Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by a UnitedStates PostalService representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consec-utive days thereafter, in conspicuous places,including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the UnitedStates PostalService to insure that said notices are not altered, defaced,or covered by any other material.(b)Notify the Regional Director for Region 14, in writ-ing, within 20 days from the date of this Order, what stepsthe United States Postal Service has taken to comply here-with.3In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions and order, and all objections thereto shall be deemedwaived for all purposes4In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of a United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board having found, aftera trial,that we violated Federal Law by participating inVending Committee support of a picnic sponsored by MailHandlers Local No. 3, we hereby notify you that:The National Labor Relations Act prohibits employersfrom contributing financial or other support to a labororganization.WE WILL NOT interfere with the administration of, orcontribute financial or other support to, Mail HandlersLocal No. 3, or any other labor organization.WE WILL NOT in any like or related manner unlawfullyassist a labor organization,or interfere with,restrain orcoerce employees in the exercise of their rights to self-organization,to form,loin, or assist labor organiza-tions, to bargain collectively through representatives oftheir own choosing,and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from anyor all such activities.DatedByUNITED STATES POSTALSERVICE(Employer)(Representative)(Title)Thisisan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board'sOffice, 210 North 12thBoulevard, Room448, St.Louis,Missouri63102,Telephone314-622-4167.